UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
UNITED STATES OF AMERICA,

          - against -                     MEMORANDUM AND ORDER

CARLOS ESTEVEZ GONZALEZ,                   19 Cr. 123-2 (NRB)

                Defendant.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     Defendant Carlos Estevez Gonzalez (“defendant”) has filed

five pretrial motions.     First, he moves to dismiss Count Four of

the superseding indictment, which alleges that he possessed, and

aided and abetted the possession of, a firearm in furtherance of

a crime of violence and a drug trafficking crime in violation of

18 U.S.C. § 924(c).    Second, he moves to sever his trial from his

co-defendant’s trial.    Third, he moves for an order directing the

Government to disclose immediately the evidence that it intends to

introduce at trial under Federal Rule of Evidence 404(b).    Fourth,

defendant moves for an order directing the Government’s agents to

preserve their rough notes and draft reports, and directing the

Government to provide those documents to the Court so that it can

determine whether the Government is required to disclose any of

them to defendant.    Fifth, defendant requests an order permitting

him to file additional motions should the disclosure of additional

facts during discovery render such motions necessary.       Save for
one issue raised in defendant’s first pretrial motion, on which

issue the Court defers ruling, the Court denies each of defendant’s

motions for the reasons stated herein.

                                  BACKGROUND

     On November 18, 2019, a grand jury returned a superseding

indictment     (the   “Indictment”)     charging    defendant       and   Jackson

Hernandez-Lopez (together, “defendants”) each with one count of

conspiring to distribute heroin in violation of 21 U.S.C. § 846

(“Count One”), one count of conspiring to commit Hobbs Act robbery

in violation of 18 U.S.C. § 1951 (“Count Two”), one count of Hobbs

Act robbery in violation of 18 U.S.C. § 1951 (“Count Three”), and

one count of possessing a firearm during and in relation to the

drug conspiracy charged in Count One and the Hobbs Act robbery

charged   in     Count    Three    in    violation     of      18    U.S.C.    §§

924(c)(1)(A)(i)—(iii)      and     924(c)(2)       (“Count     Four”).        The

Indictment further alleged that the firearms in Count Four “were

brandished     and    discharged.”          The   Indictment    also      charged

Hernandez-Lopez with one count of possessing ammunition after

being convicted of a crime punishable by imprisonment for more

than one year in violation of 18 U.S.C. § 922(g)(1) (“Count Five”).

     The Government proffers that the evidence at trial will

establish the following events.             Oscar Rizik was a drug dealer




                                      -2-
from whom approximately nine kilograms of heroin had been stolen.

Rizik, defendants, and several other men believed that another

drug dealer (the “victim”) had stolen the heroin, and they agreed

to recover it by robbing the victim.   Shortly after the heroin was

stolen, but before the conspirators could recover it, Rizik died

in a motorcycle accident.

     The day after Rizik died, the conspirators decided to execute

their plan to rob the victim of the stolen heroin.    Several men,

including defendant, got into an SUV, drove to where the victim

and his girlfriend were outside on the street, jumped out of the

SUV, and attacked the victim.    Security camera footage shows the

men kicking and punching the victim as they tried to drag him into

the SUV.     The victim eventually freed himself and ran up the

street.    Two of the conspirators, neither of whom was defendant,

chased the victim up the street while brandishing handguns.    After

one of the two conspirators shot at the victim, the victim tripped

and fell.    Each of the two conspirators then shot once at the

victim, with one of the shots hitting the victim in the leg.    All

of the conspirators then ran into the SUV, which drove away.

     The Government expects the evidence at trial to include, among

other things, security camera footage showing defendant with the

conspirators in the area of the shooting just before it occurred,




                                -3-
security     camera     footage    of     the   shooting,    phone   records

demonstrating defendant’s communications with the conspirators

around the time of the shooting, and cell-site data establishing

defendant’s presence at, and flight from, the shooting.                   The

Government also expects multiple cooperating witnesses to testify

about defendant’s involvement in the agreement to rob the victim

of the stolen heroin, and about his involvement in drug dealing.

                                  DISCUSSION

     1. Motion to Dismiss Count Four of the Indictment

     Count      Four   of   the    Indictment     charges   defendant    with

possessing, and aiding and abetting the possession of, a firearm

in furtherance of a crime of violence -- the Hobbs Act robbery

charged in Count Three of the Indictment -- and a drug trafficking

crime -- the narcotics conspiracy charged in Count One of the

Indictment -- in violation of 18 U.S.C. § 924(c).           Defendant moves

to dismiss Count Four on two grounds.           First, he argues that Hobbs

Act robbery is not a “crime of violence” within the meaning of 18

U.S.C. § 924(c).       Second, he argues that even if Hobbs Act robbery

is a “crime of violence” under that statute, attempted Hobbs Act

robbery    is   not.     While    the   Court   rejects   defendant’s   first

argument, it defers ruling on the second.




                                        -4-
      A. Legal Standards

      i. 18 U.S.C. § 924(c)

      Any defendant “who, during and in relation to any crime of

violence or drug trafficking crime . . . uses or carries a firearm,

or who, in furtherance of any such crime, possesses a firearm”

shall be guilty of a crime.          18 U.S.C. § 924(c)(1)(A).           Section

924(c)(3) defines the phrase “crime of violence” to mean any felony

that “(A) has as an element the use, attempted use, or threatened

use of physical force against the person or property of another,

or (B) that by its nature, involves a substantial risk that

physical force against the person or property of another may be

used in the course of committing the offense.”                       18 U.S.C. §

924(c)(3). Subsection 924(c)(3)(A) is known as the “Force Clause,”

and   Subsection    924(c)(3)(B)      is    known   as   the    “Risk-of-Force

Clause.”    The Supreme Court held that the Risk-of-Force Clause is

unconstitutionally vague, and thus unenforceable, in United States

v. Davis, 139 S. Ct. 2319 (2019).

      “To determine whether an offense is a crime of violence,

courts employ what has come to be known as the ‘categorical

approach.’” United States v. Hill, 890 F.3d 51, 55 (2d Cir. 2018),

cert. denied, 139 S. Ct. 844 (2019) (quoting Taylor v. United

States,    495   U.S.   575,   600   (1990)).       “Under     the   categorical




                                      -5-
approach, courts identify ‘the minimum criminal conduct necessary

for conviction under a particular statute.’”   Id. (quoting United

States v. Acosta, 470 F.3d 132, 135 (2d Cir. 2006) (per curiam)).

“In doing so, courts ‘look only to the statutory definitions --

i.e., the elements -- of the . . . offense, and not to the

particular underlying facts.’”     Id. (quoting Descamps v. United

States, 570 U.S. 254, 257 (2013)) (quotation marks, alterations,

and emphasis omitted).   “The reviewing court ‘cannot go behind the

offense as it was charged to reach its own determination as to

whether the underlying facts’ qualify the offense as . . . a crime

of violence.”    Id. (quoting Ming Lam Sui v. INS, 250 F.3d 105,

117-18 (2d Cir. 2001)) (alteration omitted).

     “Critically, the Supreme Court has made clear in employing

the categorical approach that to show a predicate conviction is

not a crime of violence ‘requires more than the application of

legal imagination to the . . . statute’s language.’”     Id. at 56

(quoting Gonzales v. Duenas-Alvarez, 549 U.S. 183, 193 (2007))

(alteration omitted).    Accordingly, “there must be ‘a realistic

probability, not a theoretical possibility,’ that the statute at

issue could be applied to conduct that does not constitute a crime

of violence.”   Id. (quoting Duenas-Alvarez, 549 U.S. at 193).   “To

show that a particular reading of the statute is realistic, a




                                 -6-
defendant ‘must at least point to his own case or other cases in

which the . . . courts in fact did apply the statute in the . . .

manner for which he argues.’”       Id. (quoting Duenas-Alvarez, 549

U.S. at 193).      “To that end, the categorical approach must be

grounded in reality, logic, and precedent, not flights of fancy.”

Id. (citing Moncrieffe v. Holder, 569 U.S. 184, 190-91 (2013)

(explaining that “focus on the minimum conduct criminalized by the

statute is not an invitation to apply ‘legal imagination’ to the

. . . offense” (quoting Duenas-Alvarez, 549 U.S. at 193))).

     ii. Hobbs Act Robbery

     Under   the   Hobbs   Act,   “[w]hoever   in   any   way   or   degree

obstructs, delays, or affects commerce or the movement of any

article or commodity in commerce, by robbery . . . or attempts

. . . so to do” shall be guilty of a crime.         18 U.S.C. § 1951(a).

“The term ‘robbery’ means the unlawful taking or obtaining of

personal property from the person or in the presence of another,

against his will, by means of actual or threatened force, or

violence, or fear of injury, immediate or future . . . .”               18

U.S.C. § 1951(b)(1).

     B. Hobbs Act Robbery is a Crime of Violence

     Defendant initially argued that the Court should dismiss

Count Four of the Indictment on the ground that Hobbs Act robbery




                                   -7-
is not a crime of violence under the categorical approach to the

Force Clause.    However, after the Government pointed out in its

opposition brief that the Second Circuit has already held that

Hobbs Act robbery is such a crime, defendant “agree[d] that the

Second Circuit has determined that substantive Hobbs Act robbery

is a crime of violence under [the Force Clause].”        Reply at 3.

The Second Circuit’s decision in Hill, which held “that Hobbs Act

robbery ‘has as an element the use, attempted use, or threatened

use of physical force against the person or property of another,’”

conclusively established that Hobbs Act robbery is a crime of

violence under the Force Clause, and is binding on this Court.

890 F.3d at 60 (quoting 18 U.S.C. § 924(c)(3)(A)).    Therefore, the

Court rejects defendant’s initial argument.

       C. Attempted Hobbs Act Robbery is a Crime of Violence

       Defendant argues that even though Hobbs Act robbery is a crime

of violence under the Force Clause, attempted Hobbs Act robbery is

not.    Whether attempted Hobbs Act robbery is a crime of violence

under the Force Clause is currently before the Second Circuit in

several pending appeals.    See, e.g., United States v. Nolan, Dkt.

No. 16-3423 (argued Nov. 4, 2019); United States v. Collymore,

Dkt. No. 19-596 (briefing completed Jan. 23, 2020); United States

v. Morris, Dkt. No. 16-6 (briefing completed Feb. 28, 2020). While




                                 -8-
the vast majority of courts, including the only two courts of

appeals,      have    that    decided     the     question     have   concluded    that

attempted Hobbs Act robbery is a crime of violence under the Force

Clause, a handful of recent decisions have concluded otherwise.

Compare, e.g., United States v. St. Hubert, 909 F.3d 335, 351-53

(11th Cir. 2018) (“Like completed Hobbs Act robbery, attempted

Hobbs   Act       robbery    qualifies      as    a   crime   of   violence    under   §

924(c)(3)(A)’s use-of-force clause because that clause expressly

includes ‘attempted use’ of force.” (emphasis in original)) and

Crowder v. United States, 16 Civ. 4403 (CM), 2019 WL 6170417, at

*3   (S.D.N.Y.       Nov.    20,    2019)    (“Even     if    every   individual    act

constituting an attempt to commit a crime of violence is not itself

violent,      a    defendant       who   takes    a    ‘substantial    step’    toward

committing an inherently violent offense -- such as Hobbs Act

robbery -- has at least ‘attempted’ or ‘threatened’ the use of

force within the meaning of Section 924(c)(3)(A).”) with, e.g.,

United States v. Cheese, 18 Cr. 33 (NGG), 2020 WL 705217, at *2-

*4 (E.D.N.Y. Feb. 12, 2020) (notice of appeal filed March 12, 2020)

(“Because a defendant who takes a substantial step in furtherance

of Hobbs Act robbery can do so without the use, threatened use, or

attempted use of force, attempted Hobbs Act robbery cannot be a

crime of violence under the categorical analysis.”).




                                            -9-
     The Court defers ruling on whether attempted Hobbs Act robbery

is a crime of violence for three reasons.    First, given that the

issue is currently before the Second Circuit in multiple cases and

given the impact of the ongoing COVID-19 pandemic on the district

court's operations, there is a reasonable likelihood that the

Second Circuit will resolve the issue before defendant's trial,

which has not yet been scheduled.   Second, even if attempted Hobbs

Act robbery is not a crime of violence under the Force Clause,

Count Four of the Indictment is also predicated on the drug

conspiracy charged in Count One, which indisputably is a "drug

trafficking crime," and thus potentially an independent basis for

a conviction, under Section 924(c).     And third, it is far from

clear that the issue of whether an attempted Hobbs Act robbery is

a crime of violence needs to be resolved prior to trial since the

verdict form could be drafted in a manner designed to record the

precise basis of the jury's verdict.

     2. Motion for Severance

     Defendant moves to sever his trial from that of his co-

defendant, Lopez-Hernandez, on the ground that evidence admitted

against Lopez-Hernandez could cause prejudicial spillover.

     Federal Rule of Criminal Procedure 14(a) states that “[i]f

the joinder of . . . defendants in an indictment . . . appears to




                               -10-
prejudice a defendant . . . the court may . . . sever the

defendants’ trials . . . .”             Fed. R. Crim. P. 14(a).          Nonetheless,

“‘[t]here is a preference in the federal system for joint trials

of defendants who are indicted together.’”                       United States v.

Salameh, 152 F.3d 88, 115 (2d Cir. 1998) (quoting Zafiro v. United

States,    506     U.S.    534,       537    (1993)).      “This      preference      is

particularly strong where, as here, the defendants are alleged to

have participated in a common plan or scheme.”                     Id.     “‘It would

impair both the efficiency and fairness of the criminal justice

system    to     require    .     .    .    that   prosecutors      bring       separate

proceedings,      presenting          the   same   evidence    again      and    again,

requiring victims and witnesses to repeat the inconvenience (and

sometimes trauma) of testifying, and randomly favoring the last-

tried     defendants       who    have      the    advantage     of      knowing    the

prosecution’s      case    beforehand.’”           Id.   (quoting     Richardson      v.

Marsh, 481 U.S. 200, 210 (1987)).

     Accordingly, “‘a district court should grant a severance

under Rule 14 only if there is a serious risk that a joint trial

would compromise a specific trial right of one of the defendants,

or prevent the jury from making a reliable judgment about guilt or

innocence.’”      United States v. Rahman, 189 F.3d 88, 122 (2d Cir.

1999) (quoting Zafiro, 506 U.S. at 539).                 When determining whether




                                            -11-
either of these risks are present, the Court must bear in mind

that even “[w]hen the risk of prejudice is high . . . less drastic

measures, such as limiting instructions, often will suffice to

cure any risk of prejudice.”          Zafiro, 506 U.S. 539.          “Whether to

grant   or   deny   a   severance    motion    is   committed   to    the   sound

discretion of the trial judge,” and the Court’s “exercise of that

discretion is virtually unreviewable.”              Salameh, 152 F.3d at 115

(quotation marks omitted).

     The Court concludes that severance of defendant’s trial is

unwarranted under these standards.           Spillover prejudice “occurs in

joint trials when proof inadmissible against a defendant becomes

part of his trial solely due to the presence of co-defendants as

to whom its admission is proper.”              Id. (citations omitted and

emphasis added).        However, evidence against Lopez-Hernandez is

admissible against defendant because “[w]here a defendant is a

member of a conspiracy, all the evidence admitted to prove that

conspiracy,    even     evidence    relating   to    acts   committed    by   co-

defendants, is admissible against the defendant.”                Id. at 111.

While defendant does not specifically complain about prejudicial

spillover from evidence admitted in support of Count Five of the

Indictment, which charges only Lopez-Hernandez as a felon in

possession of ammunition, the Court notes that evidence concerning




                                      -12-
Lopez-Hernandez’s possession of ammunition would be admissible as

part of the evidence on the Hobbs Act robbery counts.             Evidence of

Lopez-Hernandez’s prior felony conviction, meanwhile, would not

have been admitted at the time the charges against defendant were

presented to the jury.         Consequently, defendant’s protestation

that    evidence   admitted    against      Lopez-Hernandez   would    cause

prejudicial spillover “is unsupportable.”          Id. at 115.     Moreover,

while defendant complains that Hernandez-Lopez is more culpable

than   he,   “[d]iffering     levels   of    culpability    and   proof   are

inevitable in any multi-defendant trial and, standing alone, are

insufficient grounds for separate trials.”              United States v.

Spinelli, 352 F.3d 48, 55 (2d Cir. 2003) (quotation marks omitted).

       The Court also disagrees with defendant’s contention that a

limiting instruction could not cure any spillover prejudice that

could result from a joint trial with Lopez-Hernandez.                 Courts

presume that jurors obey limiting instructions.            United States v.

Jones, 16 F.3d 487, 493 (2d Cir. 1994).        To rebut that presumption,

there must be “an overwhelming probability that the jury will be

unable to follow the court’s instructions and the evidence is

devastating to the defense.” Id. (deeming the presumption rebutted

where “it would be quixotic to expect the jurors to perform [the]

mental acrobatics called for by the district judge.”).             Defendant




                                   -13-
contends that if he is tried alongside Lopez-Hernandez, “[t]he

irrelevant evidence” would be “so massive, so pervasive, and so

prejudicial,”        that   a     juror     could       not     distinguish    the

“infinitesimal fraction of the evidence relevant to [defendant’s]

charges . . . .”       Def.’s Mem. at 27.         This argument, however, is

premised on defendant’s mistaken belief that the evidence against

Lopez-Hernandez would be irrelevant to, and thus inadmissible in

support of, the charges against him, which is not so given that

defendants are alleged to have participated in a common scheme.

See supra at 12-13 (citing Salameh, 152 F.3d at 111).

       The   Court     accordingly      denies        defendant’s    motion   for

severance.

       3. Motion for Immediate Disclosure of Rule 404(b) Evidence

       Defendant moves for an order directing the Government to

disclose “immediately” any evidence it intends to introduce at

trial under Federal Rule of Evidence 404(b).                  Def.’s Mem. at 29.

       Under Rule 404(b), “[e]vidence of a crime, wrong, or other

act is not admissible to prove a person’s character in order to

show that on a particular occasion the person acted in accordance

with   the   character,”    but    it     “may   be    admissible    for   another

purpose,” such as proving motive or intent.               Fed. R. Evid. 404(b).

“On request by a defendant in a criminal case, the prosecutor must:




                                        -14-
(A) provide reasonable notice of the general nature of any such

evidence that the prosecutor intends to offer at trial; and (B) do

so before trial -- or during trial if the court, for good cause,

excuses lack of pretrial notice.”            Fed. R. Evid. 404(b)(2).

      Rule    404(b)(2)   “establishes        no   minimum       time”    for    the

Government     to    provide    notice       “because      the     evidence      the

[G]overnment wishes to offer may well change as the proof and

possible     defenses   crystallize.”        United    States    v.    Russo,    483

F.Supp. 2d 301, 309 (S.D.N.Y. 2007).           Whether notice is reasonable

therefore “depends on the circumstances of the case,” United States

v. Kevin, 97 Cr. 763 (JGK), 1999 WL 194749, at *13 (S.D.N.Y. Apr.

7, 1999), and “[c]ourts in this Circuit have routinely found that

at   least   ten    business   days   provides        reasonable      notice    to   a

defendant under Rule 404(b).”            United States v. Ojeikere, 299

F.Supp. 2d 254, 257 (S.D.N.Y. 2004).

      Defendant’s trial is not yet scheduled, and he offers no

reason why reasonable notice requires that the Government disclose

today the Rule 404(b) evidence that it intends to introduce at

trial.     Moreover, the Government has represented that it “will

provide notice of any Rule 404(b) evidence reasonably in advance

of trial, affording the defense adequate opportunity to challenge

the admission of any such evidence.”           Opp. at 19.       The Court will,




                                      -15-
of     course,     set   a    pretrial       schedule     in     advance         of   trial.

Accordingly, defendant’s motion for immediate disclosure of Rule

404(b) evidence is denied.

       4. Motion for Order Directing Government Agents to Preserve
       Rough Notes and Draft Reports

       Defendant     moves     for   an    order    directing        the    Government’s

agents to preserve            their rough notes and draft reports, and

directing the Government to give those documents to the Court so

that it can decide whether the Government is required to produce

them to defendant under Federal Rule of Criminal Procedure 16,

Brady v. Maryland, 373 U.S. 83 (1963), or the Jencks Act, 18 U.S.C.

§ 3500.

       The Court denies defendant’s motion.                      The Government has

represented      that    “[t]o      the    extent    that      any   notes       or   drafts

constitute exculpatory information pursuant to Rule 16, or to Brady

v. Maryland and its progeny, the Government has fully complied

with its discovery obligations in this case, and will continue to

do   so.”        Opp.    at   19.         That    representation          satisfies       the

Government’s       present     obligations        under     Rule     16    and    Brady   v.

Maryland. See, e.g., United States v. Underwood, 04 Cr. 424 (RWS),

2005 WL 927012, at *1 (S.D.N.Y. Apr. 21, 2005) (“The courts of

this     Circuit     repeatedly       have       denied   pretrial         requests       for

discovery orders pursuant to Brady where the government has made


                                           -16-
such good faith representations.”).          Moreover, the Government’s

representation that it “intends to make Section 3500 material

available to the defense at a sufficient time before trial for the

defense   to   make   effective   use   of   such   material”   meets   the

Government’s present obligations under the Jencks Act.            Opp. at

21.   Finally, the Court will set a pretrial schedule in advance of

trial that will address the production of Section 3500 material.

      5. Motion for Order Permitting Defendant to File Additional
      Motions

      Defendant’s last motion is for an order permitting him to

file future motions should the disclosure of additional facts

during discovery render such motions appropriate.         This motion is

unnecessary, and the Court denies it without prejudice.

                              CONCLUSION

      While the Court defers ruling on whether attempted Hobbs Act

robbery is a crime of violence under the Force Clause, it denies

defendant’s pretrial motions in all other respects.             The Court

directs the parties to appear for a status conference tentatively

scheduled for June 30, 2020 at 12:30 p.m. in Courtroom 21A of the

Daniel Patrick Moynihan United States Courthouse located at 500

Pearl Street, New York, New York 10007.              The Court grants a

continuance until that time on the ground that the ends of justice

served by doing so outweigh the best interest of the public and



                                  -17-
defendants in a speedy trial given the impact of the ongoing COVID-

19 pandemic on the Court’s operations, its interference with the

attorney-client relationship, and public safety.    See 18 U.S.C. §

3161(h)(7)(A).   The Clerk of Court is respectfully directed to

terminate the motions pending at docket entries 44, 49, and 52.

          SO ORDERED.

Dated:    New York, New York
          April 9, 2020

                                      ____________________________
                                          NAOMI REICE BUCHWALD
                                      UNITED STATES DISTRICT JUDGE




                               -18-
